The court found that the defendant had done wrong, etc. and gave judgment for the plaintiff to recover; and that upon two grounds. 1st. This recovery will not affect Carter’s right or interest whatever it may be. 2d. The defeasance was a private transaction between' the parties, and however it may be obligatory upon them, is fraudulent as to creditors, and the land is liable to be taken as Ives’s estate, notwithstanding the deed to Carter, which appeared to be an absolute deed, when it was a deed in trust, and imported a falsehood upon the record: Eurther it appeared that the condition in the defeasance was performed by payment to Leavensworth.